Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on June 22, 2022. Claims 1-5, 7-23, 26-28, and 34-36 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Examiner's Amendment
4.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
---Beginning of Amendment---
7. (Currently Amended) The method of claim 1, further comprising: receiving a message transmitted from the vehicle controller when the vehicle has passed and left the intersection; wherein the message indicates that the vehicle has passed the intersection.
---End of Amendment---

Reasons for Allowance
5.	Claims 1-5, 7-23, 26-28, and 34-36 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

6.	The closest prior art of record is Jacobus et al, US 2019/0088148, in view of Hannah et al. US 2016/0097648, hereinafter referred to as Jacobus and Hannah, respectively.

7.	Regarding independent claim 1, Jacobus discloses a navigation method for a cross intersection, comprising: receiving, by an intersection controller configured to handle vehicle passage, a message transmitted from a vehicle controller; wherein the message indicates a request of a vehicle for passing through an intersection; determining, by the intersection controller, whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection; and transmitting, by the intersection controller, an action instruction to the vehicle controller to cause the vehicle controller to control movement of the vehicle.

8.	Hannah teaches an occupancy condition of the intersection.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

controller configured to handle vehicle passage tasks for a plurality of intersections, a message transmitted from a vehicle controller; wherein the message indicates a request of a vehicle for passing through an intersection among the plurality of intersections, wherein the message indicating the request of the vehicle for passing through the intersection contains a predetermined moving direction of the vehicle and an identifier of the intersection for identifying the intersection among the plurality of intersections; determining, by the intersection controller, the intersection based on the identifier of the intersection; obtaining, by the intersection controller, an occupancy condition of the intersection based on an occupancy list of the intersection; determining, by the intersection controller, whether to allow the vehicle to pass the intersection based on the occupancy condition of the intersection; and transmitting, by the intersection controller, an action instruction to the vehicle controller to cause the vehicle controller to control movement of the vehicle; wherein the method further comprises: writing an identifier and the predetermined moving direction of the vehicle into the occupancy list of the intersection, in response to determining to allow the vehicle to pass the intersection; removing the identifier and the predetermined moving direction of the vehicle from the occupancy list of the intersection, in response to determining that the vehicle has passed and left the intersection.

10.	Claims 2-5, 7-14 and 35-36 depend from claim 1 and are therefore allowable.

11.	Independent claims 15 and 34 present the same features as independent claim 1 so they are allowable for similar reasons.

12. Claims 16-23 and 26-28 depend from independent claim 15 are therefore allowable.



13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                                                                                                                                                                                                                            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665